Citation Nr: 0912625	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-30 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which, inter alia, 
denied the Veteran's February 2004 claim for service 
connection for PTSD.  The RO subsequently reaffirmed its 
ruling in rating decisions dated November 2004 and January 
2005.

In December 2007, the Veteran testified regarding the issue 
of entitlement to service connection for PTSD at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  A copy of the transcript is 
associated with the record.

In February 2008, the Board remanded the issue of entitlement 
to service connection for PTSD for further development.  The 
case has been returned to the Board for further appellate 
consideration.

Additional evidence was received in February 2009, and the 
appellant's representative waived its review by the RO.  See 
38 C.F.R. § 20.1304 (2008).  The Board will consider that 
evidence accordingly.


FINDINGS OF FACT

1.  There is credible evidence corroborating the Veteran's 
alleged in-service stressor, supporting a current diagnosis 
of PTSD.

2.  The Veteran has competent medical evidence linking his 
PTSD to his in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated March 2004, September 2005, and June 2006, 
provided to the Veteran before the September 2004 rating 
decision, the December 2005 supplemental statement of the 
case, and the April 2007 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The September 2005 letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran, including service personnel 
records, service treatment records, VA treatment records, and 
private treatment records.

In a remand dated February 2008, the Board requested that 
additional development be undertaken in order to satisfy VA's 
duty to assist the Veteran in acquiring the evidence 
necessary to evaluate his claim.  The Board requested that 
the Agency of Original Jurisdiction (AOJ) attempt to obtain 
records from the Department of the Army in order to attempt 
to verify the Veteran's claimed stressors.  In June 2008, a 
two-page response from U. S. Armed Services Center for Unit 
Records Research (CURR) (since renamed the U.S. Army and 
Joint Services Records Research Center, or JSRRC) was 
obtained and added to the claims file.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in April 2008.  For this 
reason, no further development is required regarding the duty 
to notify.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the Veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2008).  
In order for a stressor to be sufficient to cause PTSD, (1) 
the Veteran must have been exposed to a traumatic event in 
which he experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and (2) the Veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

The Board notes that under the prevailing law with regard to 
stressor verification, corroboration of every detail of the 
stressor, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  Thus, records need only imply 
the Veteran's participation (e.g., they must not controvert 
the Veteran's assertion that he was present when the events 
the records establish that his unit experienced occurred).  
See also Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  In Pentecost, the Court stated that the Veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the Veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the Veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the Veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

The Veteran contends that he is entitled to service 
connection for PTSD.  In his February 2004 claim, the Veteran 
stated that "I suffer from nightmares, relationship issues, 
intrusive thought and survival guilt" as a result of "some 
harrowing experiences I had as a truck driver in convoys" in 
Vietnam.  The Veteran sent six color photographs, including 
one of himself driving a truck as part of a convoy, and one 
in which a convoy guard was returning fire to a sniper.  (As 
the Veteran noted in a July 2006 letter, "this will show my 
stressor with pictures!")  He also sent a letter detailing 
three in-service stressors, all of which he claims occurred 
during his active service in Vietnam.  His first claimed 
stressor was seeing dead Vietnamese people and hearing "the 
sound of artillery coming from 105 Howitzers being fired" 
while driving in convoys out of Cam Ranh Bay, where he was 
stationed as part of the 442nd Transport Company.  His second 
claimed stressor was witnessing the driver of the truck ahead 
of him in a convoy during monsoon season "on or about 
November 1967" go off of a bridge and fall to his death; the 
Veteran noted that he was supposed to have been the gunner 
for that truck, but that he instead had agreed to drive the 
truck behind it as a favor to the assigned driver, who was 
ill.  His third claimed stressor was witnessing a Molotov 
cocktail being thrown at his convoy and landing underneath a 
tanker that was carrying over 5000 gallons of fuel in 
February 1968; the explosive did not function because "the 
bottle never broke and the wick went out when it reached the 
mouth of the bottle."  The Veteran noted that he had 
scrambled for his rifle when he saw the assailant coming, and 
that he "constantly [has] dreams about not being able to 
lock and load my rifle fast enough....I can't figure out why I 
keep having this same dream all of the time."

In a December 2004 letter, the Veteran explained that the war 
in "Iraq has brought back a lot of memories [of service in 
Vietnam, that] I've been trying to forget."  He noted that 
he had taken pictures of dead Vietnamese people that he had 
witnessed, but that those photographs had been confiscated 
from him.

In a November 2005 letter, the Veteran noted that the 
incident in which the convoy driver ahead of him went off the 
bridge occurred "in approximately November 1967."  The 
Veteran also wrote that during his service in Vietnam, he had 
"witness[ed] artillery fire, phantom jets dropping the 
napalm at close range, rocket and mortar fire on nearby 
villages, [and] dead [Vietnamese people] on the side of the 
road.  We were always afraid of getting ambushed.  I saw that 
[Vietnamese assailant] toss that Molotov cocktail underneath 
one of our tankers and that is probably why I keep dreaming 
that I am in danger and can't load my rifle.  There was so 
much ammunition and bombs and chemicals in our trucks on the 
convoys that it brought fear and stress because we were like 
sitting ducks or a target....I would always wonder if I would 
live to wake up the next day."

In a November 2007 letter, the Veteran wrote that "our 
convoys which I was in went through or by villages that were 
being mortared or under rocket fire during the beginning of 
TET....We were always afraid of getting killed."  The Veteran 
also clarified an error which his treating VA clinician had 
made in a July 2007 treatment record.  Specifically, the 
clinician had recorded that the truck driver ahead of him was 
killed in an ambush; as the Veteran rightly explained, he had 
never asserted this, but rather had consistently stated the 
truck driver ahead of him had been killed when his truck fell 
off of a bridge during monsoon season.  The Board notes that 
the Veteran has been consistent on this point, and that the 
understanding of the July 2007 clinician is apparently in 
error.

At his December 2007 hearing before the undersigned Veterans 
Law Judge, the Veteran restated his allegations regarding his 
three alleged stressors: witnessing attacks during his convoy 
runs, witnessing the death of the driver ahead of him when 
his truck went over a bridge, and witnessing a Molotov 
cocktail being thrown by the enemy under a truck in his 
convoy which was carrying gallons of fuel.  With respect to 
the first stressor, the Veteran stated that "the stress of 
getting mortared or ambushed was a...daily thing on convoy.  We 
used to see napalm being dropped.  We used to...go by villages, 
especially [in the] beginning of Tet where they were [being] 
mortared or rocketed.  It...was very stressful.  We used to be 
going down a jungle road and artillery would start going up.  
It scared the heck out of you."  The Veteran also noted that 
the pictures which he submitted depict him in a convoy, and a 
convoy guard returning fire against a sniper.

In January 2009, the Veteran included additional pictures, 
including pictures of the Veteran who was killed in the 
bridge incident, as well as a picture of the truck which fell 
off of the bridge.

In addition to his own statements, the Veteran submitted 
three statements from fellow Vietnam Veterans.  In the first 
statement, dated December 2007, J.J. wrote that the Veteran 
had served in a transportation unit in Cam Ranh "well before 
me.  I was there from Dec. 69 to Nov. 70."  In the second 
statement, also dated December 2007, J.O. wrote that he 
served with the 442 Transport Company from October 1967 to 
October 1968, and remembers having seen fatalities in 
Vietnam.  In the third statement, dated March 2008, K.W. 
wrote that he also recalled the incident in which the truck 
driver fell over the bridge and died; he included photographs 
of the driver (while alive) and of the damaged truck.

As noted above, in June 2008 a two page response from CURR 
was obtained and added to the claims file.  The first page 
shows that "We were unable to verify a truck belonging to 
the 442nd Transportation Company, being driven off a bridge 
during a convoy[,] or an attack on a 442nd Transportation 
Company convoy during the November 1967 time period."  
However, the second page shows that "The 1967 and 1968 unit 
historical information submitted by the 442nd Transportation 
company was base camped at Cam Ranh Bay.  The Operational 
Report-Lessons Learned submitted by the 1st Signal Group for 
the time period ending July 31, 1967 documents that Cam Ranh 
Bay was hit by enemy fire on July 29, 1967.  In addition, the 
Operational Report-Lessons Learned submitted by the 1st 
Logistical command for the time period ending April 30, 1968 
documents that Cam Ranh Bay was hit by 15 rounds of mortar 
fire on March 4, 1968."

The Veteran's service personnel records indicate that he 
served in Vietnam from March 29, 1967 to March 21, 1968.  He 
joined the 515th Transportation Company on April 2, 1967, 
where he served as a light vehicle driver, and was reassigned 
to the 442nd Transportation Company on July 16, 1967, where 
he served as a heavy truck driver.

Thus, the Veteran is shown to have been a part of the 442nd 
Transportation company when it was base camped at Cam Ranh 
Bay during both the July 29, 1967 and March 4, 1968 attacks.  
This correlates with his February 2004 statement that he 
witnessed dead bodies and heard "the sound of artillery 
coming from 105 Howitzers being fired" while driving in 
convoys out of Cam Ranh Bay as part of the 442nd 
Transportation company.  The Veteran's photographs of himself 
driving a truck in the convoy, and a convoy guard returning 
fire against a sniper, further corroborate that claimed 
stressor.

Pursuant to Pentecost, supra, the Veteran's unit records need 
not specifically identify him as having been present during 
the claimed attacks; the fact that he was stationed with a 
unit that was present while such attacks occurred suggested 
that he was in fact exposed to the attacks, unless there is 
affirmative evidence to the contrary.

In addition to the verification that his claimed stressor 
occurred, the Veteran also has competent medical evidence 
that includes a diagnosis of PTSD, and a link, established by 
medical evidence, between his current symptoms and his in-
service stressor.  38 C.F.R. § 3.304(f).

In an October 2004 letter, the Veteran's private physician, 
R.G.H., noted the Veteran's report that he was frequently 
fired upon while driving in a convoy in Vietnam, and 
frequently saw dead enemy soldiers along the road.  R.G.H. 
diagnosed the Veteran with severe and chronic PTSD, and 
opined that "his PTSD is directly related to his service in 
Viet Nam."

In September 2005, another private clinician, J.C., noted 
that the Veteran has been thinking a lot lately about 
Vietnam, and has flashbacks and nightmares.  He diagnosed the 
Veteran with PTSD.

In October 2005, another private clinician, H.C.L., noted 
that the Veteran was having nightmares, including of not 
being able to load his rifle while someone was coming towards 
him through a forest.  The clinician diagnosed the Veteran 
with "PTSD-Vietnam."

In December 2005, and again in January 2006, another private 
physician, R.R.F., diagnosed the Veteran with PTSD.  He did 
not provide an etiological opinion.

A July 2006 Ranchos Health Center document shows that the 
Veteran was diagnosed with PTSD.

In October 2006, a VA staff psychiatrist diagnosed the 
Veteran with PTSD.  He did not provide an etiological 
opinion, but he noted that the Veteran reported having had 
problems since his service in Vietnam.

November 2006 and January 2007 VA treatment records show that 
the Veteran participated in a reintegration group; his VA 
treatment goals included improving his PTSD.

In May 2007, the Veteran joined a VA group for coping with 
PTSD.  The Veteran remained in this PTSD treatment group 
until it concluded in August 2007.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA and private clinicians are so 
qualified, their diagnoses of PTSD constitute competent 
medical evidence.  Moreover, the October 2004 etiological 
opinion which attributes the Veteran's PTSD to his stressors 
in Vietnam is not contradicted by any medical evidence.

The evidence of record is sufficient to raise a reasonable 
doubt as to whether the alleged incident occurred during the 
Veteran's active duty service.  Resolving reasonable doubt on 
this question in the Veteran's favor, the Board finds that 
the Veteran was stationed with and driving in convoys as part 
of the 442nd Transport Company at Cam Ranh Bay during both 
the July 29, 1967 and March 4, 1968 attacks.  38 C.F.R. § 
3.102.  The Board finds that the Veteran's diagnosed PTSD was 
the result of a verified in-service stressor, and service 
connection is warranted.  38 U.S.C.A. §§ 1131, 5107, 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.104(f), 3.303.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


